DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/3/19 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Komori et al. (US 5,056,420) (hereinafter “Komori”) in view of Izumi (US 4,377,107) (hereinafter “Izumi”). Both references are in the applicant’s field of endeavor, an air register comprising a vent housing and a frame assembly. These two references, when considered together, teach all of the elements recited in claims 1 – 20 of this application.
Regarding claim 1, Komori discloses an air register (Fig. 1), comprising: a vent housing having an outlet, an inlet, and a body portion disposed therebetween (see annotated Fig. 1 below, the capitalized annotations denoting claim limitations), wherein the body portion includes a first portion disposed adjacent to the inlet (annotated Fig. 1), and a second portion that is wider than the first portion disposed adjacent to the outlet and having opposed first and second sidewalls (annotated Fig. 1); a frame assembly (2) pivotally supported within an interior of the second portion and (via shaft 2a I Fig. 2, col. 3 lines 52 – 55) operable between first and second positions (functional limitation that Komori can perform because the frame assembly 2 is pivotally supported, a first position shown in dashed lines in Fig. 1), wherein the frame assembly includes a first side adjacent to the first sidewall of the second portion and a second side adjacent to the second sidewall of the second portion (annotated Fig. 1, below). Komori does not explicitly disclose a first panel coupled with the first side and a second panel coupled with the second side, wherein the first panel blocks a portion of the interior adjacent the first sidewall of the second portion of the vent housing when the frame assembly is in the first position, and further wherein the second panel blocks a portion of the interior 

    PNG
    media_image1.png
    703
    780
    media_image1.png
    Greyscale

Izumi teaches a first panel (57) coupled with the first side (via strip portion 59, see annotated Fig. 7 below, the capitalized annotations denoting claim limitations) and a second panel (56) coupled with the second side (via strip portion 58 seen in Fig. 4), wherein the first panel (57) blocks a portion of the interior adjacent the first sidewall of the second portion of the vent housing when the frame assembly is in the first position (configuration of Fig. 7 below), and further wherein the second panel (56) blocks a 

    PNG
    media_image2.png
    533
    677
    media_image2.png
    Greyscale

Regarding claim 2, Komori as modified by Izumi as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 2 of this application further discloses the vent housing further comprises: first and second tracks within an interior of the first portion of the vent housing, wherein the first panel is slideably engaged with the first track between extended and retracted positions, further wherein the second panel is slideably engaged with the second track between extended and retracted positions. Komori does not explicitly contain this additional limitation.
Izumi further teaches the vent housing (41) further comprises: first and second tracks (62 and 60 described as “guide grooves” at col. 4 lines 38 – 58, in particular lines 40 and 51) within an interior of the first portion of the vent housing (annotated Fig. 7, above), wherein the first panel (57) is slideably engaged (col. 4 line 35) with the first track (62) between extended and retracted positions, further wherein the second panel (56) is slideably engaged with the second track (60) between extended and retracted positions (annotated Fig. 7, above). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Komori by adding the tracks taught by Izumi in order to specify a structure that is easy to mold or otherwise manufacture that would allow a sliding action by a panel. 
Regarding claim 3, Komori as modified by Izumi as described above teaches all the elements of claim 2 upon which this claim depends. However, claim 3 of this application further discloses the first panel and the second panel further comprise outwardly extending engagement features slideably received in the first track and the second track, respectively. Komori does not explicitly contain this additional limitation.
Izumi further teaches the first panel (57) and the second panel (56) further comprise outwardly extending engagement features (63 and 61 respectively) slideably received in the first track (62) and the second track (60), respectively (annotated Fig. 8 below, the capitalized annotations denoting claim limitations). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Komori by adding the engagement features as taught by Izumi in order to allow the panels to engage the tracks in a slidable relationship which keeps the airflow channel in a smooth configuration.

    PNG
    media_image3.png
    428
    659
    media_image3.png
    Greyscale

Regarding claim 4, Komori as modified by Izumi as described above teaches all the elements of claim 3 upon which this claim depends. However, claim 4 of this application further discloses the first track and the second track are disposed on a bottom wall of the first portion of the vent housing.
Izumi further teaches the first track (62) and the second track (60) are disposed on a first wall (43’) of the first portion of the vent housing (annotated Figs. 7 and 8, above). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Komori by adding the first and second tracks are on a first wall as taught by Izumi in order to specify a track location that does not otherwise interfere with airflow through the air register. Izumi does not explicitly teach the first wall is a bottom wall. However, it would have been an obvious matter of design choice to modify the apparatus of Komori modified by Izumi to rotate the assembly by a quarter turn so that the first wall is a bottom wall since the present application does not show that the particular orientation solves a particular problem or is for any specific purpose and because it appears that the apparatus would function equally well in other configurations. Furthermore, there is an advantage to modifying Izumi to make the first wall 43’ a bottom wall so that the air register could be directed laterally toward a second occupant in a vehicle instead of blowing conditioned air on a single person in the orientation taught by Izumi in order to cool two occupants with a single register instead of just one. 
Regarding claim 5, Komori as modified by Izumi as described above teaches all the elements of claim 2 upon which this claim depends. However, claim 5 of this application further discloses the vent housing further comprises: third and fourth tracks within an interior of the first portion of the vent housing, wherein the first panel is slideably engaged with the first and third tracks between extended and retracted positions, further wherein the second panel is slideably engaged with the second and 
Izumi further teaches the vent housing (41) further comprises: third (62 on the right side in annotated Fig. 8) and fourth tracks within an interior of the first portion of the vent housing (60 on the right side of annotated Fig. 8), wherein the first panel (57) is slideably engaged with the first and third tracks between extended and retracted positions (Fig. 8), further wherein the second panel (56) is slideably engaged with the second and fourth tracks between extended and retracted positions (annotated Fig. 8). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Komori by adding the third and fourth tracks as taught by Izumi in order to securely retain the panels in tracks so that they do not vibrate, rattle, or come loose when in use. 
Regarding claim 6, Komori as modified by Izumi as described above teaches all the elements of claim 5 upon which this claim depends. However, claim 6 of this application further discloses the third track and the fourth track are disposed on a top wall of the first portion of the vent housing. Komori does not explicitly contain this additional limitation.
Izumi further teaches the third track (62 on the right side in annotated Fig. 8) and the fourth track (60 on the right side of annotated Fig. 8) are disposed on a second wall of the first portion of the vent housing (43, annotated Fig. 8, above). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Komori by adding the third and fourth tracks disposed on a second wall as taught by Izumi in order to further secure the panels at 
Regarding claim 7, Komori as modified by Izumi as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 7 of this application further discloses the second portion defines a first width and the first panel and the second panel define an airflow passage having a second width less than the first width. Komori does not explicitly contain this additional limitation.
Izumi further teaches the second portion defines a first width and the first panel (57) and the second panel (56) define an airflow passage having a second width less than the first width (see annotated Fig. 7, above). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus Komori by adding the airflow passage definition as taught by Izumi in order to guide air flow into individual compartments formed by the fixed slats and turnable fins without causing turbulence in the air duct in the vicinity of the louver assembly (Izumi, col. 4 lines 9 – 14).
Regarding claim 8, Komori discloses an air register assembly (Fig. 1), comprising: a vent housing having an outlet, an inlet, and a body portion disposed therebetween (annotated Fig. 1, above), wherein the body portion includes a first portion disposed adjacent to the inlet (annotated Fig. 1), and a second portion that is wider than the first portion disposed adjacent to the outlet (annotated Fig. 1). Komori does not explicitly disclose at least one panel slideably coupled to the first portion of the vent housing between extended and retracted positions, wherein the at least one panel is substantially disposed within the first portion of the vent housing when the at least 
Izumi teaches at least one panel (56) slideably coupled to the first portion of the vent housing (41, the first portion is to the left of the vertical line in annotated Fig. 7 above) between extended and retracted positions (annotated Fig. 7), wherein the at least one panel is substantially disposed within the first portion of the vent housing when the at least one panel is in the retracted position (configuration of annotated Fig. 7 above), and further wherein the at least one panel is substantially disposed within the second portion of the vent housing when the at least one panel is in the extended position (functional limitation that Izumi can perform since panel 57 is shown in this configuration and panel 56 would be in this position in the extended position). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Komori by adding the panel structures as taught by Izumi in order to guide a flow of air into individual compartments formed by the fixed slats and the turnable fins without causing turbulences in the air duct in the vicinity of the louver assembly (Izumi, col. 4 lines 9 – 18).
Regarding claim 9, Komori as modified by Izumi as described above teaches all the elements of claim 8 upon which this claim depends. However, claim 9 of this application further discloses the at least one panel separates an interior portion of the second portion of the vent housing between first and second chambers when the at least one panel is in the extended position. Komori does not explicitly contain this additional limitation.
Izumi further teaches the at least one panel (56) separates an interior portion of the second portion of the vent housing between first and second chambers when the at least one panel is in the extended position (annotated Fig. 7, functional limitation that Izumi can perform if the frame 47 is rotated clockwise). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Komori by adding the functionality taught by Izumi in order to further prevent turbulence in the air stream in use. 
Regarding claim 10, Komori as modified by Izumi as described above teaches all the elements of claim 9 upon which this claim depends. However, claim 10 of this application further discloses the vent housing defines an airflow passage therethrough, and further wherein the second chamber is fluidically coupled with the airflow passage. Komori does not explicitly contain this additional limitation.
Izumi further teaches the vent housing (41) defines an airflow passage therethrough (in the middle of the housing, Figs. 3 – 5, 7, and 8), and further wherein the second chamber is fluidically coupled with the airflow passage (annotated Fig. 7, above). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Komori by adding the airflow passage as taught by Izumi in order to define a passage for the passage of air unobstructed by the panels to deliver air to vehicle occupants. 
Regarding claim 11, Komori as modified by Izumi as described above teaches all the elements of claim 10 upon which this claim depends. However, claim 11 of this application further discloses the first chamber is disposed outside of the airflow passage. Komori does not explicitly contain this additional limitation.
Izumi further teaches the first chamber is disposed outside of the airflow passage (separated by panel 56 in annotated Fig. 7, above). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Komori by adding the structure taught by Izumi in order to make sure the air behind the frame assembly inside the first chamber does not create turbulence in the airflow passage, which reduces noise and reduces pressure drop. 
Regarding claim 12, Komori as modified by Izumi as described above teaches all the elements of claim 8 upon which this claim depends. However, claim 12 of this application further discloses the vent housing further comprises: at least one track (62 and 60 described as “guide grooves” at col. 4 lines 38 – 58, in particular lines 40 and 51) within an interior of the first portion of the vent housing (annotated Fig. 7, above), wherein the at least one panel (56) is slideably engaged with the at least one track between extended and retracted positions. Komori does not explicitly contain this additional limitation.
Izumi further teaches the vent housing (41) further comprises: at least one track (60) within an interior of the first portion of the vent housing (annotated Fig. 7), wherein the at least one panel is slideably engaged (col. 4 lines 45 – 46) with the at least one track between extended and retracted positions (annotated Fig. 7, above). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Komori by adding the tracks taught by Izumi in order to specify a structure that is easy to mold or otherwise manufacture that would allow a sliding action by a panel.
Regarding claim 13, Komori as modified by Izumi as described above teaches all the elements of claim 12 upon which this claim depends. However, claim 13 of this application further discloses the at least one panel comprises outwardly extending engagement features slideably received in the at least one track. Komori does not explicitly contain this additional limitation.
Izumi further teaches the at least one panel (56) comprises outwardly extending engagement features (61) slideably received in the at least one track (60, right and left sides, annotated Fig. 8 above). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Komori by adding the engagement features as taught by Izumi in order to allow the panels to engage the tracks in a slidable relationship which keeps the airflow channel in a smooth configuration.
Regarding claim 14, Komori as modified by Izumi as described above teaches all the elements of claim 13 upon which this claim depends. However, claim 14 of this application further discloses the at least one track is disposed on a bottom wall of the first portion of the vent housing. Komori does not explicitly contain this additional limitation.
Izumi further teaches the at least one track (60) is disposed on a first wall (43’) of the first portion of the vent housing. (annotated Figs. 7 and 8, above). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Komori by adding the first and second tracks are on a first wall as taught by Izumi in order to specify a track location that does not otherwise interfere with airflow through the air register. Izumi does not explicitly teach first wall is a bottom wall. However, it would have been an obvious matter of design choice to modify the apparatus of Komori modified by Izumi to rotate the assembly by a quarter turn so that the first wall is a bottom wall since the present application does not show that the particular orientation solves a particular problem or is for any specific purpose and because it appears that the apparatus would function equally well in other configurations. Furthermore, there is an advantage to modifying Izumi to make the first wall 43’ a bottom wall so that the air register assembly could be directed laterally toward a second occupant in a vehicle instead of blowing conditioned air on a single person in the orientation taught by Izumi in order to cool two occupants with a single register instead of just one.
Regarding claim 15, Komori as modified by Izumi as described above teaches all the elements of claim 12 upon which this claim depends. However, claim 15 of this application further discloses the vent housing further comprises: a second panel slideably coupled to the first portion of the vent housing between extended and retracted positions; and a second track within the interior of the first portion of the vent housing, wherein the second panel is slideably engaged with the second track between extended and retracted positions. Komori does not explicitly contain this additional limitation.
Izumi further teaches the vent housing further comprises: a second panel (shown as first panel 57 in Fig. 7) slideably coupled to the first portion of the vent housing (41) between extended and retracted positions (annotated Fig. 7); and a second track within the interior of the first portion of the vent housing (shown as first track 62 in annotated Fig. 7), wherein the second panel is slideably engaged with the second track between 
Regarding claim 16, Komori discloses an air register (Fig. 1), comprising: a vent housing having an outlet, an inlet, and a body portion disposed between the outlet and the inlet (see annotated Fig. 1, above), wherein the body portion includes a first portion disposed adjacent to the inlet (annotated Fig. 1), and a second portion disposed adjacent to the outlet, the second portion having a first sidewall and a second sidewall defining a first width (annotated Fig. 1, above); a frame assembly (2) pivotally supported within an interior of the second portion (via shaft 2a I Fig. 2, col. 3 lines 52 – 55), wherein the frame assembly includes a first side adjacent to the first sidewall of the second portion and a second side adjacent to the second sidewall of the second portion (annotated Fig. 1, above). Komori does not explicitly disclose at least one flap coupled with one of the first side the second side, wherein the at least one flap constricts airflow from the inlet to the outlet to a second width less than the first width.
Izumi teaches at least one flap (first panel 57) coupled with one of the first side the second side (first side via strip portion 59 in annotated Fig. 7 above), wherein the at least one flap constricts airflow from the inlet to the outlet to a second width less than the first width (annotated Fig. 7, above). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Komori by adding the flap as taught by Izumi in order to guide a flow of air 
Regarding claim 17, Komori further discloses the first sidewall and the second sidewall of the second portion further comprise curved cross-sections (shown in annotated Fig. 1, above).
Regarding claim 18, Komori as modified by Izumi as described above teaches all the elements of claim 16 upon which this claim depends. However, claim 18 of this application further discloses the at least one flap is configured to block a portion of the interior adjacent one of the first sidewall and the second sidewall of the second portion when the corresponding one of the first side and the second side of the frame assembly is pivoted outward from the interior. Komori does not explicitly contain this additional limitation.
Izumi further teaches the at least one flap (57) is configured to block a portion of the interior adjacent one of the first sidewall and the second sidewall of the second portion (first sidewall in annotated Fig. 7, above) when the corresponding one of the first side and the second side of the frame assembly (47) is pivoted outward from the interior (configuration of annotated Fig. 7, above). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Komori by adding the flap functionality as taught by Izumi in order to better guide a flow of air into individual compartments formed by the fixed slats and the turnable fins without causing turbulences in the air duct in the vicinity of the louver assembly (Izumi, col. 4 lines 9 – 18).
Regarding claim 19, Komori as modified by Izumi as described above teaches all the elements of claim 16 upon which this claim depends. However, claim 19 of this application further discloses the vent housing further comprises: a top wall and a bottom wall, wherein a track is provided in the interior and located on at least one of the top wall and bottom wall, wherein the at least one flap is slidable within the track. Komori does not explicitly contain this additional limitation.
Izumi further teaches the vent housing (41) further comprises: a first wall (43) and a second wall (43’, annotated Fig. 8 above), wherein a track is provided in the interior and located on at least one of the top wall and bottom wall (tracks 62, Fig. 8), wherein the at least one flap (57) is slidable within the track (Figs. 7 and 8). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Komori by adding the tracks taught by Izumi in order to specify a structure that is easy to mold or otherwise manufacture that would allow a sliding action by a panel. Komori as modified by Izumi does not explicitly teach the first wall and the second wall are a top wall and a bottom wall. However, it would have been an obvious matter of design choice to modify the apparatus of Komori modified by Izumi to rotate the assembly by a quarter turn so that the first wall and the second wall are a top wall and a bottom wall since the present application does not show that the particular orientation solves a particular problem or is for any specific purpose and because it appears that the apparatus would function equally well in other configurations. Furthermore, there is an advantage to modifying Izumi by rotating in this way so that the air register could be directed laterally toward a second occupant in a 
Regarding claim 20, Komori as modified by Izumi as described above teaches all the elements of claim 19 upon which this claim depends. However, claim 20 of this application further discloses the vent housing further comprises: a second flap coupled with the other one of the first side the second side of the frame assembly. Komori does not explicitly contain this additional limitation.
Izumi further teaches the vent housing further comprises: a second flap (second panel 56) coupled with the other one of the first side the second side of the frame assembly (second side in annotated Fig. 7 by strip portion 58 better seen in Fig. 4). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Komori by adding the second flap as taught by Izumi in order to better direct airflow around the frame to reduce turbulence in the air register assembly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHILLIP DECKER/Examiner, Art Unit 3762                                                                                                                                                                                                        

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762